Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-5, 17, 25-26, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over GOPAL et al., US Publication No. 20210067209 filed on August 30, 2019 in view of O’Keeffe et al, US Publication No. 20170176507 published on June 22, 2017.
As to claims 1 and 22, GOPAL teaches “a transmitting node” [see Fig 1 item 105] “configured to communicate with a receiving node” [see Fig 1, item 115] “via a beam having a beam shape and a beam 
 “the transmitting node comprising: an antenna array comprising: a plurality of subarrays , each subarray comprising one or more antenna elements,” [see Fig 3, items 305a-305d].
 “each antenna element comprising at least one antenna weight” [see paragraph 0036].  Paragraph 0036 recites “The adjustments associated with each of the antenna elements may be defined by a beamforming weight set associated with a particular orientation (e.g., with respect to the antenna array of the transmitting device or receiving device, or with respect to some other orientation).”
 “for each of a plurality of subcarrier frequencies;” [see paragraph 0042].  Paragraph 0042 recites “A resource block may contain 12 consecutive subcarriers in the frequency domain (e.g., collectively forming a "carrier") and, for a normal cyclic prefix in each orthogonal frequency-division multiplexing (OFDM) symbol, 7 consecutive OFDM symbol periods in the time domain (1 slot), or 84 total resource elements across the frequency and time domains.”
 “and a plurality of power amplifiers, each power amplifier operatively connected to a corresponding one of the plurality of subarrays;” [see Fig 2, item 230; Fig 3].  Paragraph 0054 recites “Filter 220 may be coupled to a transmit (TX) chain 225 that includes one or more power amplifiers 230 and other signal conditioning components/circuitry (e.g., mixers, amplifiers, filters) 235.”
 “one or more processor circuits configured to, for each subarray” [see Fig 2, item 255].
It should be noted however that GOPAL does not teach “determine whether the corresponding plurality of antenna weights satisfy a threshold condition;”

On the other hand, O’Keeffe teaches “determine whether the corresponding plurality of antenna weights” [see paragraph 0010].  Paragraph 0010 recites “The AAS 100 comprises a plurality of parallel transceiver circuits 106 operably coupled via a switched coupler structure 108 to an antenna arrangement 110 comprising an array of cross-polarised antenna elements. At least one transmit module 112 and at least one receive module 114 within the transceiver 106 are also operably connected to the antenna arrangement 110, as shown.”  Paragraph 0048 recites “Since the signal potentially going to each of the antenna element feeds will not be identical, by virtue of different beam weights applied per element, a common CFR block cannot be employed for all signals of a particular polarisation. As such, an independent CFR signal processing block 239 (and consequently digital predistorter (DPD) function 231) is applied per signal processing chain basis, and/or on a per radio frequency path basis.”
 “satisfy a threshold condition;” [see paragraph 0090].  Paragraph 0090 recites “If, at 412, it is determined that the IMD level of the received signal is not within specification, the algorithm may, at 420, perform at least one transmit optimisation routine and determine whether all transmit optimisations have been completed.”
 “and when the corresponding plurality of antenna weights satisfy the threshold condition, disable the power amplifier operatively connected to the subarray.” [see paragraph 0090].  Paragraph 0090 recites “In this example, disabling the power amplifier allows the entire transceiver module to substantially eliminate any signal being output from the power amplifier to the antenna arrangement. Thus in this way any the disabled power amplifier will not substantially contribute to any IMD signals measurements results.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of GOPAL with the teachings of O’Keeffe because O’Keefe discloses an antenna arrangement and a method of determining an intermodulation distortion performance of one or more components and compensation therefore, thereby enhancing performance of a communication system as detailed in paragraph 0001. 

As to claim 18, GOPAL teaches “wherein the transmitting node 200 is part of a network node (910) configured to transmit downlink communications to the receiving node (920) via the beam (240), or wherein the transmitting node is part of a wireless communication device configured to transmit uplink communications to the receiving node via the beam.” [see Figure 1, Figure 3]. 

As to claim 20, O’Keeffe teaches “wherein each subarray (230) comprises two or more antenna elements (212), and wherein determining whether the corresponding plurality of antenna weights satisfy the threshold condition comprises determining whether the corresponding plurality of antenna weights in each antenna element in the subarray satisfy the threshold condition.” [see paragraph 0090].  Paragraph 0090 recites “If, at 412, it is determined that the IMD level of the received signal is not within specification, the algorithm may, at 420, perform at least one transmit optimisation routine and determine whether all transmit optimisations have been completed.”

Claims 2-3, 7, 10, 13, 23-24, 28, 31, 34 are rejected under 35 U.S.C. 103 as being unpatentable over GOPAL et al., US Publication No. 20210067209 filed on August 30, 2019 in view of O’Keeffe et al, US Publication No. 20170176507 published on June 22, 2017, and further in view of Jia, US Publication No. 20140055302 published on February 27, 2014.
As to claims 2 and 23, Jia teaches “the threshold condition comprises a weight threshold, and wherein the one or more processor circuits determine whether the corresponding plurality of antenna weights satisfy the threshold condition by determining whether a predetermined number of the corresponding plurality of antenna weights have an amplitude less than the weight threshold.” [see paragraph 0010]. Paragraph 0010 recites “a beam search criterion relates to timing information associated with a set of antenna weights from the beam pattern table. For example, if the antenna weights have not been updated for a defined period of time (e.g., a beam search time threshold), an apparatus may invoke a search for a new beam pattern.” Further, paragraph 0090 recites “if the received signal quality is less than the signal quality from the table by a defined amount (e.g., a hysteresis margin) for a certain amount of time (e.g., a threshold time period), a beam pattern search may be invoked.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of GOPAL, O’Keeffe with the teachings of Jia because Jia discloses the need to address operating conditions that may affect the ability of the apparatuses to communicate with one another via a beamformed link as detailed in paragraph 0004.

As to claims 3 and 24, Jia teaches “the predetermined number of the corresponding plurality of antenna weights may be different for different antenna elements.” [see paragraph 0010]. Paragraph 0010 recites “a beam search criterion relates to timing information associated with a set of antenna weights from the beam pattern table. For example, if the antenna weights have not been updated for a defined period of time (e.g., a beam search time threshold), an apparatus may invoke a search for a new beam pattern.” Further, paragraph 0090 recites “if the received signal quality is less than the signal quality from the table by a defined amount (e.g., a hysteresis margin) for a certain amount of time (e.g., a threshold time period), a beam pattern search may be invoked.”

As to claims 7 and 28, Jia teaches “The transmitting node (200) of any one of claims 22 27 of claim 22 the one or more processor circuits (220) are further configured to: determine the threshold condition for at least one of the plurality of subarrays (230) responsive to feedback from the receiving node (300), and/or detect a temperature of one or more of the plurality of subarrays, wherein the one or more processor circuits are further configured to determine the threshold condition for at least one of the plurality of subarrays responsive to the detected temperature of the corresponding subarray, and/or determine the threshold condition for at least one of the plurality of subarrays responsive to a type of a channel between the transmitting node and the receiving node.” [see paragraph 0035].  Paragraph 0035 recites “To enable the apparatus 104 to perform similar operations, the apparatus 104 may include a beam pattern selector and the apparatus 102 may include a signal quality feedback component.”

As to claims 10 and 31, Jia teaches “The transmitting node (200) of any one of claims 22 30 of claim 22 wherein the one or more processor circuits (220) are further configured to: identify one or more of the plurality of subarrays (230) critical to a quality of the beam; and determine the threshold condition for the identified one or more subarrays (230) by setting the threshold condition for the identified one or more subarrays (230) such that the identified one or more subarrays (230) are less likely to have a disabled power amplifier (214) than the remaining subarrays (230), and/or wherein each of the plurality of subarrays has the same threshold condition, or wherein at least some of the plurality of subarrays have a different threshold condition.” [see paragraph 0010]. Paragraph 0010 recites “a beam search criterion relates to timing information associated with a set of antenna weights from the beam pattern table. For example, if the antenna weights have not been updated for a defined period of time (e.g., a beam search time threshold), an apparatus may invoke a search for a new beam pattern.” Further, paragraph 0090 recites “if the received signal quality is less than the signal quality from the table by a defined amount (e.g., a hysteresis margin) for a certain amount of time (e.g., a threshold time period), a beam pattern search may be invoked.”

As to claims 13 and 34, Jia teaches “The transmitting node of claim 22any one of claims 22 33 further comprising at least one temperature sensor configured to detect a temperature of one or more of the plurality of subarrays, wherein the one or more processor circuits are further configured to, for each subarray having an enabled power amplifier disable the corresponding power amplifier when the detected temperature of the corresponding subarray exceeds a temperature threshold, and/or wherein the one or more processor circuits are further configured to: receive feedback from the receiving node; re-enable one or more of the disabled power amplifiers responsive to the received feedback, receive feedback from the receiving node; re-enable one or more of the disabled power amplifiers responsive to the received feedback, and/or determine an antenna weight distribution across the antenna elements to increase the number of subarrays having antenna weights that satisfy the threshold condition, and/or schedule communications to the receiving node such that the number of subarrays having antenna weights that satisfy the threshold condition is increased.” [see paragraph 0010]. Paragraph 0010 recites “a beam search criterion relates to timing information associated with a set of antenna weights from the beam pattern table. For example, if the antenna weights have not been updated for a defined period of time (e.g., a beam search time threshold), an apparatus may invoke a search for a new beam pattern.” Further, paragraph 0090 recites “if the received signal quality is less than the signal quality from the table by a defined amount (e.g., a hysteresis margin) for a certain amount of time (e.g., a threshold time period), a beam pattern search may be invoked.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637